EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
1. In claim 22 on the 3rd line before “salts” insert  - - -  pharmaceutically acceptable - - -   .
2. In claim 22 on the 3rd line after “salts” insert  - - -  thereof  - - - .
3. In claim 24 on the 2nd  line before “salts” insert  - - -  pharmaceutically acceptable - - -   .
4. In claim 24 on the 2nd  line after “salts” insert  - - -  thereof  - - - .

/EMILY A BERNHARDT/           Primary Examiner, Art Unit 1624